                 Case 3:20-cv-05423-BHS Document 45 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     DREW MACEWEN, et al.,                            CASE NO. C20-5423 BHS
 8
                             Plaintiffs,              ORDER DISMISSING
 9          v.                                        COMPLAINT WITHOUT
                                                      PREJUDICE FOR LACK OF
10   JAY INSLEE, in his official capacity as          JURISDICTION
     the Governor of Washington,
11
                             Defendant.
12

13
            This matter comes before the Court on the order to show cause. Dkt. 43.
14
            On July 24, 2020, the Court sua sponte questioned its jurisdiction to hear
15
     Plaintiffs’ claims and ordered any party to show cause why the Court should not dismiss
16
     the complaint without prejudice for lack of jurisdiction. Id. The Court set July 31, 2020
17
       as the deadline for any response. Id. As of today’s date, no party has responded or
18
     shown adequate cause. Therefore, the Court sua sponte dismisses Plaintiffs’ complaint
19
     without prejudice for lack of jurisdiction. In re Jackson, 184 F.3d 1046, 1048 (9th Cir.
20
     1999) (“Eleventh Amendment sovereign immunity limits the jurisdiction of the federal
21

22


     ORDER - 1
              Case 3:20-cv-05423-BHS Document 45 Filed 08/10/20 Page 2 of 2



 1   courts and can be raised by a party at any time during judicial proceedings or by the court

 2   sua sponte.”).

 3          The Clerk shall enter judgment and close this case.

 4          IT IS SO ORDERED.

 5          Dated this 10th day of August, 2020.

 6

 7

 8
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
